Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 2/01/2022.

Terminal Disclaimer
The terminal disclaimer filed on 9/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,295,396 (formerly application 15/419,549) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gianni Minutoli on 9/07/2022.

Claims 1 and 11 are to be amended as follows:
Claim 1. A computer-implemented method, comprising:
acquiring, by a processor, a first image of a first document;
acquiring, by the processor, a second image of a second document, wherein the second document is different than the first document;
processing, by the processor, at least a portion of the first image and at least a portion of the second image using an optical character recognition (OCR) technique to obtain a first data, and identify at least one electronic source to obtain a second data, wherein the first data is different from the second data;
performing, by the processor, an automatic OCR accuracy check for the first data by determining that a portion of the first data matches a corresponding portion of the second data; and
automatically populating, by the processor, a plurality of forms with the first data, and the second data based on the determining.

	Claim 11. A system comprising: 
a memory; and
a processor, wherein the processor is configured for:
acquiring a first image of a first document; 
acquiring a second image of a second document, wherein the second document is different than the first document;
processing at least a portion of the first image and at least a portion of the second image using an optical character recognition (OCR) technique to obtain a first data, and identify at least one electronic source to obtain a second data, wherein the first data is different from the second data;
performing an automatic OCR accuracy check for the first data by determining that a portion of the first data matches a corresponding portion of the second data; and 
automatically populating a plurality of forms with the first data, and the second data based on the determining.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
processing, by the processor, at least a portion of the first image and at least a portion of the second image using an optical character recognition (OCR) technique to obtain a first data, and identify at least one electronic source to obtain a second data, wherein the first data is different from the second data;
performing, by the processor, an automatic OCR accuracy check for the first data by determining that a portion of the first data matches a corresponding portion of the second data. (as in Claim 1).

Substantially similar limitations are present in all independent claims.
It is old and well known in the art for to utilize optical character recognition (OCR) technology to extract data from a physical document, such as a tax document, nor utilizing the extracted data to populate a form, such as a tax return.
Furthermore, it is also old and well known in the art to compare new data with old data to detect discrepancies, such as comparing old tax returns with new tax returns to detect potential tax fraud or identity theft.
The instant application distinguishes from these old and well-known practices by comparing extracted data to perform an automated OCR accuracy check wherein matching data confirms that the results stemming from the OCR are correct.  
Amtrup (US PG Pub. 2015/0170085) discloses a method/system for utilizing optical character recognition to extract tax data for tax return preparation. (see para. 108 and 129-130). However, this prior art reference does not teach or suggest, either by itself or in combination with others, performing an automated OCR accuracy check wherein matching data confirms that the results stemming from the OCR are correct.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        September 8, 2022